Per Curiam. The record in this case contains no placita or convening order of court. It does not appear from anytliing in it before what judge the cause was tried or whether it was in fact heard before the judge who signs the bill of exceptions. It is not the office of the bill of exceptions to supply any part of the record proper. The judgment must be reversed. The reason why the judgment is not valid is because it does not appear that there was the proper organization of a court by which a lawful judgment could be rendered. Planing Mill Lumber Co. v. The City of Chicago, 56 Ill. 304; Keller v. Brickey, 63 Ill. 496. The judgment is reversed and the canse remanded. Peversed and remanded.